                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

NORTHPORT HEALTH SERVICES OF
ARKANSAS, LLC, et al.                                                      PLAINTIFFS

v.                                 No. 2:19-CV-02061

LYNN J. WATTS and MONTY L. WATTS,
each as durable power of attorney over Lynn
J. Watts                                                                DEFENDANTS

                                       JUDGMENT

       Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ADJUDGED this 20th day of August, 2019.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
